Case 2:19-cv-07818-CBM-RAO Document 80 Filed 06/29/21 Page 1 of 6 Page ID #:1114



   1    Katherine M. Dugdale, Bar No. 168014
        KDugdale@perkinscoie.com
   2    PERKINS COIE LLP
        1888 Century Park E., Suite 1700
   3    Los Angeles, CA 90067-1721
        Telephone: 310.788.9900
   4    Facsimile: 310.788.3399
   5    William C. Rava (appearing pro hac vice)
        Christian W. Marcelo (appearing pro hac vice)
   6    WRava@perkinscoie.com
        CMarcelo@perkinscoie.com
   7    PERKINS COIE LLP
        1201 Third Avenue, Suite 4900
   8    Seattle, WA 98101
        Telephone: 206.359.8000
   9    Facsimile: 206.359.9000
  10    Attorneys for Plaintiff
        Nintendo of America Inc.
  11
                             UNITED STATES DISTRICT COURT
  12
                           CENTRAL DISTRICT OF CALIFORNIA
  13
  14
  15    NINTENDO OF AMERICA INC., a             Case No. 2:19-CV-07818-CBM-RAO
        Washington corporation
  16                                             NINTENDO’S OPPOSITION TO
                           Plaintiff,            DEFENDANT’S MOTION FOR
  17                                             RECONSIDERATION
              v.
  18                                             Date:     No Hearing Date Noted
        MATTHEW STORMAN, an                      Time:     N/A
  19    individual, JOHN DOES 1-10,              Ctrm:     N/A
        individuals and/or corporations,
  20                                             The Honorable Consuelo B. Marshall
                           Defendant.
  21
  22
  23
  24
  25
  26
  27
  28


                                                                                152898212
Case 2:19-cv-07818-CBM-RAO Document 80 Filed 06/29/21 Page 2 of 6 Page ID #:1115



   1
                                        I.         INTRODUCTION
   2
              Defendant Matthew Storman’s Motion for Reconsideration (Dkt. No. 78)
   3
       should be denied as both procedurally improper and substantively deficient.
   4
              First, Defendant’s motion is procedurally improper no matter how it is
   5
       construed. If considered a motion under Local Rule 7-18, Defendant’s motion is
   6
       too late because it should have been filed within 14 days of the Court’s May 27,
   7
       2021 Order on Nintendo of America Inc.’s (“Nintendo”) motion for summary
   8
       judgment. If considered a motion under Federal Rule of Civil Procedure 59(e), it is
   9
       too early, because a judgment has not yet been entered in this case, a prerequisite
  10
       for a Rule 59(e) motion to alter or amend a judgment. And either way, Defendant
  11
       failed to satisfy this District’s meet and confer requirement under Local Rule 7-3.1
  12
              Second, even if the Court were to address the merits, the motion should be
  13
       denied because Defendant fails to identify any newly-emerged material facts, any
  14
       material facts that the Court failed to consider, or any manifest error of law
  15
       committed by the Court.
  16
              Nintendo therefore respectfully requests that Defendant’s motion be denied.
  17
                                             II.    ARGUMENT
  18
       A.     Defendant’s Motion Is Procedurally Flawed.
  19
              No matter how Defendant’s motion is construed, it is procedurally improper
  20
       and untimely. Prior to filing his motion, Defendant was required to “first contact
  21
       [Nintendo’s] counsel to discuss thoroughly . . . the substance of the contemplated
  22
       motion and any potential resolution.” L.R. 7-3. Defendant’s motion lacks the
  23
       required statement that the parties conferred on this issue, because no such
  24
       conference occurred. Id. Thus, Defendant’s motion should be denied as failing to
  25
  26
              1
               While the parties conferred on June 3, 2021 regarding Nintendo’s motion for
  27   reconsideration, Mr. Storman noted that he was still contemplating his options generally but did
       not mention any intention to file a motion.
  28
                                                     -1-

                                                                                               152898212
Case 2:19-cv-07818-CBM-RAO Document 80 Filed 06/29/21 Page 3 of 6 Page ID #:1116



   1   meet the requirements of the local rules of this District. See L.R. 7-4 (“The Court
   2   may decline to consider a motion unless it meets the requirements of L.R. 7-3
   3   through 7-8.”).
   4         Defendant’s motion should also be denied as untimely. A Motion for
   5   Reconsideration based on Local Rule 7-18 “must be filed no later than 14 days after
   6   entry of the Order that is the subject of the motion or application,” unless good
   7   cause is shown. Defendant asks the Court to reconsider its Order on Nintendo’s
   8   motion for summary judgment, issued on May 27, 2021. Dkt. No. 75. Defendant
   9   filed its motion titled a “Motion for Reconsideration” on June 22, 2021, well after
  10   the 14-day deadline. Dkt. No. 78. And Defendant’s motion does not attempt to
  11   argue there is good cause for his delay. Id. Thus, to the extent Defendant’s motion
  12   is construed as a Motion for Reconsideration under Local Rule 7-18, it should be
  13   denied as untimely.
  14         If construed as a Motion to Alter or Amend a Judgment under Federal Rule
  15   of Civil Procedure 59(e), Defendant’s motion is still untimely. Under Rule 59(e),
  16   “[a] motion to alter or amend a judgment must be filed no later than 28 days after
  17   the entry of the judgment.” “Every judgment and amended judgment must be set
  18   out in a separate document.” Fed. R. Civ. P. 58(a). Thus, a motion to alter or
  19   amend a judgment is premature, even where the court has issued an order on
  20   summary judgment, when “there has been no entry of judgment, which must be on
  21   a separate piece of paper and entered separately in the docket.” Olander Enters.,
  22   Inc. v. Spencer Gifts, LLC, No. ACV 09-1372-CJC(ANx), 2011 WL 13225062, at
  23   *2 (C.D. Cal. Oct. 21, 2011) (citing Fed. R. Civ. P. 58 and Vernon v. Heckler, 811
  24   F.2d 1274, 1276 (9th Cir. 1987)); see also Harper House, Inc. v. Thomas Nelson
  25   Publishers, Inc., No. CV 85-4225 PAR, 1987 WL 43594, at *1 (C.D. Cal. Aug. 26,
  26   1987) (“[T]he Court has not yet entered judgment in the trial; thus, defendant's
  27   motion would be premature under Rule 59(e).”). Here, although the Court has
  28
                                                -2-

                                                                                     152898212
Case 2:19-cv-07818-CBM-RAO Document 80 Filed 06/29/21 Page 4 of 6 Page ID #:1117



   1   issued an Order on Nintendo’s motion for summary judgment, no separate
   2   document entering a judgment has been entered on the docket. The time for filing a
   3   motion under Rule 59(e) has not yet come, and Defendant’s motion is therefore
   4   premature and should be denied.
   5   B.     If Considered on the Merits, Defendant’s Motion Should Still Be Denied.
   6          If the Court reaches the merits of Defendant’s motion, it should be denied.
   7   To Nintendo’s understanding of Defendant’s motion (which largely copies and
   8   pastes black letter law without argument),2 Defendant asks the Court to reconsider
   9   its award of statutory damages for copyright infringement3 for two reasons: (1)
  10   Nintendo did not suffer any actual damages as a result of Defendant’s infringement,
  11   and (2) Nintendo did not timely register its copyrights before Defendant’s
  12   infringement commenced. See Dkt. No. 78. Both of these arguments fall short of
  13   meeting any of the requirements to grant reconsideration under Local Rule 7-18 or
  14   Federal Rule of Civil Procedure 59(e).
  15          Under Local Rule 7-18, a Motion for Reconsideration may be based on “(a) a
  16   material difference in fact or law from that presented to the Court that, in the
  17   exercise of reasonable diligence, could not have been known to the party moving
  18   for reconsideration at the time the Order was entered, or (b) the emergence of new
  19   material facts or a change of law occurring after the Order was entered, or (c) a
  20   manifest showing of a failure to consider material facts presented to the Court
  21   before the Order was entered.” While the Court has broad discretion in ruling on a
  22   Rule 59(e) motion, “[i]n general, there are four basic grounds upon which a Rule
  23   59(e) motion may be granted: (1) if such motion is necessary to correct manifest
  24
  25          2
                 Defendant’s arguments are not always clear. As it has from the inception of this case,
       Nintendo again here attempts to construe Defendant’s arguments generously.
  26           3
                 Defendant asks that the Court reconsider only its “award of statutory damages” and
       offers arguments only about statutory damages for copyright infringement. Dkt. No. 78.
  27   Defendant does not challenge any of the Court’s other holdings in its Order on Nintendo’s motion
       for summary judgment.
  28
                                                     -3-

                                                                                              152898212
Case 2:19-cv-07818-CBM-RAO Document 80 Filed 06/29/21 Page 5 of 6 Page ID #:1118



   1   errors of law or fact upon which the judgment rests; (2) if such motion is necessary
   2   to present newly discovered or previously unavailable evidence; (3) if such motion
   3   is necessary to prevent manifest injustice; or (4) if amendment is justified by an
   4   intervening change in controlling law.” Allstate Ins. Co. v. Herron, 634 F.3d 1101,
   5   1111 (9th Cir. 2011). Construed generously, Defendant appears to argue only
   6   under L.R. 7-18(c) and Allstate Ground (1), claiming—incorrectly—that the Court
   7   failed to consider certain material facts or committed a manifest error of law.
   8          Defendant’s first argument, that Nintendo did not suffer any actual damages
   9   as a result of infringement, is both factually incorrect and legally inapplicable. In
  10   Nintendo’s motion for summary judgment, Nintendo presented uncontroverted
  11   evidence that there were approximately 50,000 illegal downloads of Infringing
  12   ROMs at the time Nintendo filed its Complaint,4 and that the retail price for the
  13   Nintendo Games is between $20 and $60. Declaration of Alicia M. Bell (Dkt. No.
  14   52-02), Ex. 3, p. 9-142; Declaration of Jacqueline Knudson (Dkt. No. 52-04) ¶ 8.
  15   Defendant did not dispute these facts. Dkt. No. 63. Therefore, Nintendo presented
  16   unrebutted evidence that it suffered lost revenues of approximately $1,000,000 to
  17   $3,000,000 due to Defendant’s infringement, as found by this Court. Dkt. No. 75 at
  18   10. In any event, Nintendo was not required to provide evidence of actual damages
  19   to recover statutory damages. Columbia Pictures Television, Inc. v. Krypton Broad.
  20   of Birmingham, Inc., 259 F.3d 1186, 1194 (9th Cir. 2001) (“A plaintiff may elect
  21   statutory damages regardless of the adequacy of the evidence offered as to his
  22   actual damages and the amount of defendant’s profits.”) (internal quotes omitted).
  23          Defendant’s second argument, that Nintendo did not timely register its
  24   copyrights prior to Defendant’s infringement, lacks any evidence to support the
  25
              4
                This estimate is likely much lower than the actual number of illegal downloads, which is
  26   unknown to Nintendo because Defendant failed to preserve evidence of the true number of
       downloads. Defendant was sanctioned for this conduct, though he has continued to violate the
  27   Court’s Order and has failed to make his first sanction payment despite repeated notices to do so.
       See Dkt. No. 65.
  28
                                                      -4-

                                                                                                152898212
Case 2:19-cv-07818-CBM-RAO Document 80 Filed 06/29/21 Page 6 of 6 Page ID #:1119



   1   claim5 and does not identify what facts (if any) the Court failed to consider or any
   2   manifest error of law made by the Court. See Dkt. No. 78 at 3-4. To the contrary,
   3   Defendant testified that he does not dispute Nintendo’s ownership of its copyrights.
   4   Dkt. No. 75 at 3. Thus, even if considered on the merits, Defendant’s motion
   5   should also be denied.
   6                                      III.   CONCLUSION
   7          For all of the above reasons, Nintendo respectfully requests that Defendant’s
   8   Motion for Reconsideration be denied.
   9
  10
        DATED: June 29, 2021                     PERKINS COIE LLP
  11
  12                                             By:/s/ Katherine M. Dugdale
                                                    Katherine M. Dugdale
  13                                                William C. Rava (appearing pro hac vice)
                                                    Christian W. Marcelo (appearing pro hac
  14                                                vice)
  15
                                                 Attorneys for Plaintiff
  16                                             NINTENDO OF AMERICA INC.
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27          5
                Indeed, Defendant did not identify a single instance in which Nintendo’s registration was
       allegedly untimely.
  28
                                                      -5-

                                                                                               152898212
